Citation Nr: 0631034	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by pain throughout the entire arm motion, along 
with objective findings of extensive degenerative changes, 
limitation of motion and muscle atrophy.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5201, 5202 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a December 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  
Regarding the downstream element of effective date, the RO 
can remedy any such inadequate notice following receipt of 
the Board's grant of benefits.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2002 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2002, prior to 
adjudication of the claim in April 2003.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this principle has been fulfilled by 
the December 2002 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private treatment 
records from Richard S. Westbrook, M.D., and Z. Abedin, M.D., 
and a VA examination report dated in March 2003.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  38 
C.F.R. § 4.71.  Normal range of motion for the shoulder is:  
Forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

As an initial matter the Board notes that when the veteran's 
right shoulder disability was initially service-connected in 
1973, the RO utilized Diagnostic Code 5202.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  The Board may change a 
diagnostic code, if the reason for the change is adequately 
explained.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the major arm for the following manifestations:  
(1) malunion of the humerus with moderate deformity; and (2) 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  A 
30 percent evaluation is warranted for the following 
manifestations:  (1) malunion of the humerus with marked 
deformity; and (2) recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  Id.  A 50 percent evaluation may be 
granted for fibrous union of the humerus, a 60 percent 
evaluation would be in order for nonunion of the humerus, and 
a 80 percent evaluation would be in order for loss of head of 
the humerus.  Id.

In March 2003, the veteran was afforded a VA examination.  
Physical examination demonstrated atrophy of the musculature 
of the right shoulder.  There was no tenderness to palpation, 
redness, heat, or guarding of movement.  Active range of 
motion testing demonstrated forward flexion to 80 degrees; 
abduction to 90 degrees; external rotation to 50 degrees; and 
internal rotation to 40 degrees.  Passive range of motion 
testing demonstrated forward flexion to 160 degrees; 
abduction to 160 degrees; external rotation to 65 degrees; 
and internal rotation to 55 degrees.  Pain began at 70 
degrees on forward flexion, at 80 degrees on abduction, at 45 
degrees on external rotation, and at 35 degrees on internal 
rotation.  Pain was visibly manifested in the right shoulder 
on movement.  On acute flare-ups of pain there was an 
estimated 50 percent less range of motion  Range of motion 
was severely limited with repetitive movements by fatigue and 
pain.  X-rays demonstrated severe degenerative changes.  

In light of the aforementioned medical evidence, the Board 
finds that the veteran's disability picture does not 
approximate the next higher rating of 30 percent under 
Diagnostic Code 5202.  The veteran's right shoulder 
disability is not characterized by malunion of the humerus 
with marked deformity; or by recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The veteran does not have any of the 
organic disabilities contemplated by Diagnostic Code 5202, 
such as malunion with deformity, recurrent dislocation, 
fibrous union, or nonunion.  Rather, the Board notes that the 
veteran's right shoulder disability is characterized by 
severe arthritis and limitation of motion.  Thus, the 
veteran's right shoulder disability is best rated under the 
criteria of Diagnostic Code 5201 for limitation of motion of 
the arm.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major arm 
to shoulder level.  A 30 percent rating is assigned where 
there is limitation of motion of the major arm to midway 
between side and shoulder level.  A maximum 40 percent rating 
is assigned where there is limitation of motion of the major 
arm to 25 degrees from the side.  It is noted that VA 
examination in March 2003 documented passive range of motion 
of 90 degrees of abduction and that the examiner's findings 
that the veteran would lose approximately 50 percent of range 
of motion upon flare-ups.  The Board finds that this 
approximates to limitation of motion of the major arm to 
midway between the side and shoulder level such us to warrant 
a 30 percent disability rating.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no indication of limitation of 
motion of the arm to 25 degrees such as to warrant the 
maximum schedular rating of 40 percent. 

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).

Although the veteran asserts that he had relinquished his 
employment at the Post Office due to his disability, he has 
not alleged that he is totally unemployable, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
There is no evidence of record indicating that the veteran 
has been regularly hospitalized for his disability.  
Additionally, the evidence of record does not demonstrate any 
exceptional limitation due to the veteran's disability beyond 
that contemplated in the schedule of ratings.  Consequently, 
the Board finds that the 30 percent disability evaluation 
adequately reflects the veteran's clinically established 
impairments, and an extra-schedular rating for a right 
shoulder disability is not warranted.


ORDER


Entitlement to an evaluation of 30 percent is granted, 
subject to the law and governing regulations applicable to 
the payment of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


